                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE et al.,                CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ REPLY IN SUPPORT OF
               21                   v.                              MOTION FOR TEMPORARY
                                                                    RESTRAINING ORDER
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                   PLTFS.’ REPLY ISO MOT. FOR TRO
                   1   I.     INTRODUCTION

                   2          Defendants’ submissions and arguments to this Court against a TRO, and especially the

                   3   Fontenot Declaration submitted last night, have confirmed that a TRO now is necessary. Mr.

                   4   Fontenot makes clear that, among other things, September 11 is the date by which critical Census

                   5   field operations can be deemed “completed” regardless of actual completion percentages—a

                   6   looming issue for the vast majority of census regions, according to Mr. Fontenot—and that Census

                   7   field workers are being terminated now. A TRO is thus the only way to ensure the status quo

                   8   remains in effect until the September 17 PI Hearing. Absent a TRO, Plaintiffs and the public

                   9   interest will be irreparably harmed by Defendants’ actions.

               10      II.    THE CENSUS COUNT IS IN JEOPARDY AND THE THREAT OF
                              IRREPARABLE INJURY IS CLEAR
               11

               12             At the August 26, 2020 CMC, Defendants could not provide this Court with even basic

               13      information regarding the Bureau’s wind-down operations. Under Court order to do so, on

               14      September 2, Defendants provided a three-sentence non-explanation, including that “the Census

               15      Bureau has already begun taking steps to conclude field operations” and would do so “throughout

               16      September.” Dkt. 63. Alarmed that operations were already being shut down, but without being

               17      provided any detail, Plaintiffs felt compelled to file an immediate motion for TRO. And

               18      Defendants’ September 4 Opposition to Plaintiffs’ TRO (Dkt. No. 74)—which again provided no

               19      specifics, but just-trust-us assertions such as “Closeout for a particular area thus means that a census

               20      count in that area is complete—not that the count is being foreshortened”—has only heightened this

               21      concern. So, too, has Defendants’ approach during the September 4, 2020 TRO Hearing, where the

               22      Court was told field operations were not being shut down until reaching a 85-90% completion rate,

               23      and that all would be made clear by Mr. Fontenot’s forthcoming declaration.

               24             Mr. Fontenot’s declaration falls far short of that promise. Most critically, it does not state

               25      that the Bureau is following the same closeout procedure that they would have followed had the

               26      COVID-19 Plan remained in place. It does not provide details about what qualifies as “complete,”

               27      or why San Diego already has a predetermined date for shutting down operations. Nor does it

               28      answer many of the other questions this Court posed to Defendants. But Mr. Fontenot’s declaration
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                    PLTFS.’ REPLY ISO MOT. FOR TRO
                   1   does make one overarching point clear: that an immediate TRO is vital. As the Court may recall,

                   2   on July 8, Mr. Fontenot stated that the Bureau was “past the window of being able to get those

                   3   counts by those [December 31] dates.” See Dkt. 36 at 10:19-22. Through Mr. Fontenot, we now

                   4   have heard for the first time that for the Bureau’s nonresponse follow up (NRFU) operation, (1) as

                   5   of September 3, 2020 roughly only 11% of CFS [Census Field Supervisor] areas nationwide were

                   6   eligible for the closeout phase, which happens when a CFS area crosses the 85% completion mark,

                   7   yet (2) all CFS areas will become eligible for closeout procedures on September 11, regardless of

                   8   completion rate, at which time each regional director can unilaterally decide to move the area into

                   9   closeout to meet the September 30 deadline. Dkt. 81-1, Fontenot Decl. ¶ 95. When Defendants

               10      said that “closeout for a particular area thus means that a census count in that area is complete—

               11      not that the count is being foreshortened,” Plaintiffs were right to worry, because as of September

               12      11, for what may be a vast majority of CFU areas, “complete” means whatever a regional director

               13      may decide, in light of the mandate to have all field operations cease by September 30. Deemed

               14      “complete” precisely because the time, and therefore count, has been foreshortened.

               15             Furthermore, what constitutes “complete” for a given household remains unexplained. The

               16      internal Census Bureau document, only touched on by Mr. Fontenot enough to suggest it came

               17      from him, see Fontenot Decl. ¶ 81, indicates that the Replan has increased reliance on

               18      administrative records, and reductions in quality assurance operations during NRFU. See Dkt. 66-

               19      3 at 23-24. But use of administrative records or proxies is less accurate than direct enumeration,

               20      particularly so for immigrants and racial and ethnic minorities. See Dkt. 36-2, Thompson Decl. ¶¶

               21      20-23; Dkt. 36-3, Hillygus Decl. ¶¶ 19-29. Defendants provide no explanation as to what degree

               22      of accuracy has been sacrificed by the Replan, and Plaintiffs’ experts and the Bureau’s own

               23      documents make clear that inaccuracies will hit immigrants and racial and ethnic minorities the

               24      hardest.

               25             Mr. Fontenot’s declaration also discusses a number of additional topics reaffirming

               26      Plaintiffs’ allegations in the Complaint, and therefore likelihood of success on the merits, such as:

               27                  •   the well-funded status of the Bureau (¶¶ 15-18);

               28                  •   the extended work that went into the original Census operational plan (¶¶ 9-71);

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2                    PLTFS.’ REPLY ISO MOT. FOR TRO
                   1               •   the necessity of the extended COVID-19 Plan (¶¶ 77-80);

                   2               •   the fact that the Bureau was operating under the COVID-19 Plan for many months
                                       (¶¶ 80-81);
                   3               •   the critical importance of nonprofit organizations and other actors in assisting the
                                       Bureau with implementing its timeline and counts, including some of the Plaintiffs
                   4                   here by name (¶¶ 40-42);
                   5               •   the sudden truncation of everything in late July 2020, when Mr. Fontenot was
                                       forced to prepare and present a “Replan” over a 4-day period (¶ 81); and
                   6
                                   • the fact that the Replan does compromise the quality of the Census (albeit to an
                   7                  unidentified degree) (¶ 82).

                   8   Yet perhaps most importantly for the instant motion is Mr. Fontenot’s candid assessment

                   9   regarding the importance and status of Census field workers:
                              Lack of field staff would be a barrier to reverting to the COVID Schedule were
               10             the Court to rule later in September. The Census Bureau begins terminating staff
                              as operations wind down, even prior to closeout. Based on progress to date, as is
               11             standard in prior censuses, we have already begun terminating some of our
                              temporary field staff in areas that have completed their work. It is difficult to
               12             bring back field staff once we have terminated their employment. Were the Court
                              to enjoin us tomorrow we would be able to keep more staff on board than were
               13             the Court to enjoin us on September 29, at which point we will have terminated
                              many more employees.
               14
                       Fontenot Decl. ¶ 98. In other words, Mr. Fontenot is telling this Court that being enjoined now
               15
                       rather than later is necessary to keep Census field staff in place. This refreshingly candid
               16
                       statement is a welcome contrast to Defendants’ TRO Opposition, which argued that a TRO will
               17
                       force the Bureau “to replan a massive operation” and that having the Bureau “reshuffle its
               18
                       operations at this late juncture would indeed risk undermining the accuracy Plaintiffs allegedly
               19
                       seek to protect.” Dkt. 74 at 4. Mr. Fontenot also notes that “[i]f our schedule were extended, we
               20
                       would evaluate whether to reschedule” an important quality control operation they presumably
               21
                       removed because of the limited time remaining before September 30. Id. ¶ 99. In his words,
               22
                       “[w]e would go through each and every aspect of remaining operations and determine how best
               23
                       to use the remaining time to maximize the accuracy and completeness of the census results.” Id.
               24
                              Thus, according to Mr. Fontenot, if the Court enjoins Defendants immediately, they will
               25
                       have more employees to continue NRFU operations and could comb through operations to
               26
                       maximize the accuracy of the census. Moreover, any burdens or costs seem absorbable into the
               27
                       Bureau’s ample budget, which “represents enough funding to successfully complete the 2020
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        3                    PLTFS.’ REPLY ISO MOT. FOR TRO
                   1   Census in virtually all possible scenarios.” Id. ¶ 15. And to be clear, the relief Plaintiffs are

                   2   seeking is very limited. The Court would simply be ordering the Bureau not to take any actions

                   3   inconsistent with the very plan Mr. Fontenot and the experts at the Bureau had themselves adopted

                   4   and implemented for four months before the 4-day Replan—no more, no less—in the short time

                   5   before the PI hearing.

                   6          With the threat of irreparable injury established—and no countervailing interest against a

                   7   short TRO—Plaintiffs respectfully submit that maintaining the status quo is paramount.

                   8   III.   DEFENDANTS’ THRESHOLD ARGUMENTS REGARDING
                              JUSTICIABILITY AND STANDING FAIL
                   9

               10             Defendants’ TRO Opposition only briefly touches on various merits-related issues,

               11      arguing that this case is essentially not justiciable, and referring the Court to Defendants’ PI

               12      Opposition. Plaintiffs will address each of these arguments in detail in their upcoming Reply in

               13      support of their PI Motion. But to the extent they factor into the Court’s views on the merits of

               14      the TRO at issue here, Plaintiffs will address them briefly here.

               15             First, Defendants argue that their decision to promulgate the Replan was compelled by

               16      the statutory deadline. As Plaintiffs will explain more fully, it was not: The statutory deadline

               17      must, as applied in these extraordinary circumstances, bow to the constitutional duty to conduct

               18      an accurate census. More important than the deadline, “the [Census] Act imposes ‘a duty to

               19      conduct a census that is accurate and that fairly accounts for the crucial representational rights

               20      that depend on the census and the apportionment.’” Dep’t of Com. v. New York, 139 S. Ct. 2551,

               21      2568-69 (2019) (quoting Franklin v. Massachusetts, 505 U.S. 788, 819-20 (1992)); see also Utah

               22      v. Evans, 536 U.S. 452, 478 (2002) (Census Clause of the Constitution carries with it a “strong

               23      constitutional interest in accuracy”). Moreover, even if Defendants were correct, that would not

               24      free them from the duty to comply with the APA’s standards of reasoned decisionmaking. See

               25      Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1908 (2020) (holding

               26      that although DHS rested its decision to rescind DACA “on the conclusion that DACA is

               27      unlawful,” the rescission must still be vacated under the APA for failure to consider all relevant

               28      aspects of the problem).

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        4                     PLTFS.’ REPLY ISO MOT. FOR TRO
                   1          Second, courts have repeatedly rejected the argument that census-related decisions are

                   2   beyond APA review. Indeed, in the citizenship question case, the Supreme Court stated that

                   3   “[t]he taking of the census is not one of those areas traditionally committed to agency discretion”

                   4   and is subject to judicial review under the APA. Dep’t of Com. v. New York, 139 S. Ct. 2551,

                   5   2568-69 (2019). Other courts have held similarly. See, e.g., Carey, 637 F.2d at 838-39;

                   6   California v. Ross, 362 F. Supp. 3d 727, 743-46 (N.D. Cal. 2018); Kravitz v. Dep’t of Com., 336

                   7   F. Supp. 3d 545, 567 & n.14 (D. Md. 2018) (citing cases). Defendants’ promulgation of the

                   8   Replan, like the decision to add a citizenship question, is final agency action. And the political

                   9   question doctrine has been rejected in previous census-related cases as well. See, e.g., New York

               10      v. U.S. Dep’t of Com., 315 F. Supp. 3d 766, 790-91 (S.D.N.Y. 2018). As the New York court

               11      explained,

               12                     courts, including the Supreme Court and the Second Circuit, have
                                      entertained challenges to the conduct of the census for decades
               13                     and, more to the point, have consistently rejected application of the
                                      political question doctrine in such cases. Those courts have
               14                     acknowledged that the text of the Constitution vests Congress with
                                      virtually unlimited discretion in conducting the decennial actual
               15                     Enumeration. Yet, time and again, they have recognized that the
                                      judiciary has at least some role to play in reviewing the conduct of
               16                     the political branches with respect to the decennial census.

               17      Id. at 791 (internal citations to numerous cases and quotations omitted).

               18             Third, the harms that Plaintiffs have alleged and described in their PI Motion have been

               19      firmly upheld as conferring standing in a case like this. See Dkt. 36 at 28-33.

               20             At bottom, it is telling that Defendants’ primary arguments here are based on threshold

               21      issues and not the Bureau’s action itself.

               22      IV.    CONCLUSION

               23             For the reasons set forth above, and in their motion for a temporary restraining order, in

               24      the motion for a preliminary injunction and all supporting documents, and at hearing before the

               25      Court, Plaintiffs request that the Court enter a TRO in accordance with Plaintiffs’ Proposed

               26      Order, enjoining Defendants from implementing or allowing to be implemented any actions as a

               27      result of the shortened timelines in the Bureau’s Replan, including but not limited to winding

               28      down or altering any Census field operations.

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         5                   PLTFS.’ REPLY ISO MOT. FOR TRO
                   1   Dated: September 5, 2020       LATHAM & WATKINS LLP

                   2                                  By: /s/ Sadik Huseny
                                                         Sadik Huseny
                   3
                                                      Steven M. Bauer (Bar No. 135067)
                   4                                  steven.bauer@lw.com
                                                      Sadik Huseny (Bar No. 224659)
                   5                                  sadik.huseny@lw.com
                                                      Amit Makker (Bar No. 280747)
                   6                                  amit.makker@lw.com
                                                      Shannon D. Lankenau (Bar. No. 294263)
                   7                                  shannon.lankenau@lw.com
                                                      LATHAM & WATKINS LLP
                   8                                  505 Montgomery Street, Suite 2000
                                                      San Francisco, CA 94111
                   9                                  Telephone: 415.391.0600
                                                      Facsimile: 415.395.8095
               10
                                                      Richard P. Bress (admitted pro hac vice)
               11                                     rick.bress@lw.com
                                                      Melissa Arbus Sherry (admitted pro hac vice)
               12                                     melissa.sherry@lw.com
                                                      Anne W. Robinson (admitted pro hac vice)
               13                                     anne.robinson@lw.com
                                                      Tyce R. Walters (admitted pro hac vice)
               14                                     tyce.walters@lw.com
                                                      Genevieve P. Hoffman (admitted pro hac vice)
               15                                     genevieve.hoffman@lw.com
                                                      Gemma Donofrio (admitted pro hac vice)
               16                                     gemma.donofrio@lw.com
                                                      LATHAM & WATKINS LLP
               17                                     555 Eleventh Street NW, Suite 1000
                                                      Washington, D.C. 20004
               18                                     Telephone: 202.637.2200
                                                      Facsimile: 202.637.2201
               19
                                                      Attorneys for Plaintiffs National Urban League;
               20                                     League of Women Voters; Black Alliance for
                                                      Just Immigration; Harris County, Texas; King
               21                                     County, Washington; City of San Jose,
                                                      California; Rodney Ellis; Adrian Garcia; and
               22                                     the NAACP
               23
                       Dated: September 5, 2020       By: /s/ Jon M. Greenbaum
               24                                     Kristen Clarke (pro hac vice forthcoming)
                                                      kclarke@lawyerscommittee.org
               25                                     Jon M. Greenbaum (Bar No. 166733)
                                                      jgreenbaum@lawyerscommittee.org
               26                                     Ezra D. Rosenberg (admitted pro hac vice)
                                                      erosenberg@lawyerscommittee.org
               27                                     Dorian L. Spence (pro hac vice forthcoming)
                                                      dspence@lawyerscommittee.org
               28                                     Maryum Jordan (pro hac vice forthcoming)

                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                    6                    PLTFS.’ REPLY ISO MOT. FOR TRO
                   1       mjordan@lawyerscommittee.org
                           Ajay Saini (admitted pro hac vice)
                   2       asaini@lawyerscommitee.org
                           Pooja Chaudhuri (Bar No. 314847)
                   3       pchaudhuri@lawyerscommittee.org
                           LAWYERS’ COMMITTEE FOR CIVIL
                   4
                           RIGHTS UNDER LAW
                   5       1500 K Street NW, Suite 900
                           Washington, DC 20005
                   6       Telephone: 202.662.8600
                           Facsimile: 202.783.0857
                   7
                           Attorneys for Plaintiffs National Urban League;
                   8       City of San Jose, California; Harris County,
                           Texas; League of Women Voters; King County,
                   9       Washington; Black Alliance for Just
                           Immigration; Rodney Ellis; Adrian Garcia; the
               10          NAACP; and Navajo Nation
               11
                           Wendy R. Weiser (admitted pro hac vice)
               12          weiserw@brennan.law.nyu.edu
                           Thomas P. Wolf (admitted pro hac vice)
               13          wolf@brennan.law.nyu.edu
                           Kelly M. Percival (admitted pro hac vice)
               14          percivalk@brennan.law.nyu.edu
                           BRENNAN CENTER FOR JUSTICE
               15          120 Broadway, Suite 1750
                           New York, NY 10271
               16          Telephone: 646.292.8310
                           Facsimile: 212.463.7308
               17

               18          Attorneys for Plaintiffs National Urban League;
                           City of San Jose, California; Harris County,
               19          Texas; League of Women Voters; King County,
                           Washington; Black Alliance for Just
               20          Immigration; Rodney Ellis; Adrian Garcia; the
                           NAACP; and Navajo Nation
               21
                           Mark Rosenbaum (Bar No. 59940)
               22          mrosenbaum@publiccounsel.org
                           PUBLIC COUNSEL
               23          610 South Ardmore Avenue
               24          Los Angeles, California 90005
                           Telephone: 213.385.2977
               25          Facsimile: 213.385.9089

               26          Attorneys for Plaintiff City of San Jose

               27

               28

                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO         7                     PLTFS.’ REPLY ISO MOT. FOR TRO
                   1                                  Doreen McPaul, Attorney General
                                                      dmcpaul@nndoj.org
                   2                                  Jason Searle (pro hac vice forthcoming)
                                                      jasearle@nndoj.org
                   3                                  NAVAJO NATION DEPARTMENT OF
                                                      JUSTICE
                   4
                                                      P.O. Box 2010
                   5                                  Window Rock, AZ 86515
                                                      Telephone: (928) 871-6345
                   6
                                                      Attorneys for Navajo Nation
                   7
                       Dated: September 5, 2020       By: /s/ Danielle Goldstein
                   8                                  Michael N. Feuer (Bar No. 111529)
                                                      mike.feuer@lacity.org
                   9                                  Kathleen Kenealy (Bar No. 212289)
                                                      kathleen.kenealy@lacity.org
               10                                     Danielle Goldstein (Bar No. 257486)
               11                                     danielle.goldstein@lacity.org
                                                      Michael Dundas (Bar No. 226930)
               12                                     mike.dundas@lacity.org
                                                      CITY ATTORNEY FOR THE CITY OF
               13                                     LOS ANGELES
                                                      200 N. Main Street, 8th Floor
               14                                     Los Angeles, CA 90012
                                                      Telephone: 213.473.3231
               15                                     Facsimile: 213.978.8312
               16                                     Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 5, 2020       By: /s/ Michael Mutalipassi
               18                                     Christopher A. Callihan (Bar No. 203010)
                                                      legalwebmail@ci.salinas.ca.us
               19                                     Michael Mutalipassi (Bar No. 274858)
                                                      michaelmu@ci.salinas.ca.us
               20                                     CITY OF SALINAS
                                                      200 Lincoln Avenue
               21                                     Salinas, CA 93901
                                                      Telephone: 831.758.7256
               22                                     Facsimile: 831.758.7257
               23                                     Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                    8                     PLTFS.’ REPLY ISO MOT. FOR TRO
                   1   Dated: September 5, 2020       By: /s/ Rafey S. Balabanian
                                                      Rafey S. Balabanian (Bar No. 315962)
                   2                                  rbalabanian@edelson.com
                                                      Lily E. Hough (Bar No. 315277)
                   3                                  lhough@edelson.com
                                                      EDELSON P.C.
                   4
                                                      123 Townsend Street, Suite 100
                   5                                  San Francisco, CA 94107
                                                      Telephone: 415.212.9300
                   6                                  Facsimile: 415.373.9435

                   7                                  Rebecca Hirsch (pro hac vice forthcoming)
                                                      rebecca.hirsch2@cityofchicago.org
                   8                                  CORPORATION COUNSEL FOR THE
                                                      CITY OF CHICAGO
                   9                                  Mark A. Flessner
                                                      Stephen J. Kane
               10                                     121 N. LaSalle Street, Room 600
               11                                     Chicago, IL 60602
                                                      Telephone: (312) 744-8143
               12                                     Facsimile: (312) 744-5185

               13                                     Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 5, 2020       By: /s/ Donald R. Pongrace
               15                                     Donald R. Pongrace (pro hac vice pending)
                                                      dpongrace@akingump.com
               16                                     AKIN GUMP STRAUSS HAUER & FELD
                                                      LLP
               17                                     2001 K St., N.W.
               18                                     Washington, D.C. 20006
                                                      Telephone: (202) 887-4000
               19                                     Facsimile: 202-887-4288

               20                                     Dario J. Frommer (Bar No. 161248)
                                                      dfrommer@akingump.com
               21                                     AKIN GUMP STRAUSS HAUER & FELD
                                                      LLP
               22                                     1999 Avenue of the Stars, Suite 600
                                                      Los Angeles, CA 90067-6022
               23                                     Phone: 213.254.1270
                                                      Fax: 310.229.1001
               24
                                                      Attorneys for Plaintiff Gila River Indian
               25
                                                      Community
               26

               27

               28

                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                    9                    PLTFS.’ REPLY ISO MOT. FOR TRO
                   1
                       Dated: September 5, 2020                          By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: September 5, 2020                          LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      10                    PLTFS.’ REPLY ISO MOT. FOR TRO
